  Case 18-10664       Doc 32     Filed 12/17/18 Entered 12/17/18 15:55:10             Desc Main
                                   Document     Page 1 of 4

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )       CHAPTER:       7
                                              )
Sherri Lynn Brewer,                           )       CASE NO:       18-10664
                                              )
                       DEBTOR.                )       JUDGE:         Janet S. Baer


      NOTICE OF TRUSTEE’S MOTION FOR FINAL EXTENSION OF TIME TO
                        OBJECT TO DISCHARGE


         PLEASE TAKE NOTICE that on Friday, January 4, 2019, at the hour of 11:00 A.M.,
we shall appear before the Honorable Janet S. Baer, U.S. Bankruptcy Judge, in Courtroom
240 of the Kane County Courthouse, 100 S. Third Street, Geneva, Illinois, or any other judge
sitting in her place and stead, and then and there present the Trustee’s Motion (Final) to Extend
Time to Object to Discharge, a copy of which is hereby served upon you.


           AT WHICH TIME AND PLACE YOU MAY APPEAR AND BE HEARD


Thomas E. Springer
SPRINGER BROWN, LLC
Wheaton Office Center
300 South County Farm Road, Suite I
Wheaton, IL 60187
(630) 510-0000

                                              /s/ Thomas E. Springer /s/

                                 CERTIFICATE OF SERVICE

       I, Thomas E. Springer, an attorney, on oath state that I caused to be served this Notice,
Motion and proposed Order via electronic service to all parties entitled to receive same in this case
through the Electronic Case Filing System (CM/ECF) and by mailing and/or electronically serving
where available a copy to all parties shown and depositing same in the U.S. Mail at 300 S. County
Farm Road, Wheaton Illinois before 5:45 p.m. on December 17, 2018 with proper postage prepaid.


                                                      /s/ Thomas E. Springer
  Case 18-10664      Doc 32     Filed 12/17/18 Entered 12/17/18 15:55:10   Desc Main
                                  Document     Page 2 of 4

                                        SERVICE LIST


VIA ECF SERVICE

U.S. Trustee
Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 S. Dearborn Street
Room 873
Chicago, IL 60604

UpRight Law
79 W. Monroe
5th Floor
Chicago, IL 60603

VIA REGULAR MAIL

Sherri Lynn Brewer
47 W 110 Elathorpe Road
Hampshire, IL 60140
  Case 18-10664       Doc 32     Filed 12/17/18 Entered 12/17/18 15:55:10             Desc Main
                                   Document     Page 3 of 4

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )       CHAPTER:        7
                                              )
Sherri Lynn Brewer,                           )       CASE NO:        18-10664
                                              )
                       DEBTOR.                )       JUDGE:          Janet S. Baer

      TRUSTEE’S MOTION FOR FINAL EXTENSION OF TIME TO OBJECT TO
                             DISCHARGE

         NOW COMES Thomas E. Springer, Trustee, (herein the “Trustee”) and in support of his

Motion herein, respectfully represents as follows:

         1.    This case is currently pending under Chapter 7 of the U.S. Bankruptcy Code as

filed on April 12, 2018, and Trustee is the duly appointed and qualified Trustee herein.

         2.    The Trustee appeared to examine the Debtor on May 14, 2018, the date first set

for the Section 341 Meeting of Creditors. Present were Debtor and Debtor’s counsel. The 341

was continued to multiple dates for receipt of documents requested by Trustee.

         3.    Based on the Debtor’s sworn testimony at the §341 meeting, the Trustee

requested certain documents identifying and confirming Debtor’s receipt of liquidated 401k

funds and subsequent transfer of monies to Debtor’s mother within the twelve month period prior

to the filing of the Chapter 7 petition. Additionally the Trustee directed that the Debtor’s filed

Statement of Financial Affairs to the Chapter 7 Petition and Schedules be amended to include the

confirmation of any such transfer.

         4.    Debtor has complied in part with the document and information turnover directive

by the Trustee. However, Debtor has not provided all information and documentation requested

by the Trustee. Trustee is awaiting requested response his directive to provide contact

information for the recipient transferee of the funds. Additionally, the amended Schedules as

directed have not been filed to date.
  Case 18-10664       Doc 32     Filed 12/17/18 Entered 12/17/18 15:55:10             Desc Main
                                   Document     Page 4 of 4

       5.      Counsel from the Debtor’s law firm that was handling the case has informed the

Trustee that he recently left that law firm. Another attorney has apparently been assigned to this

Chapter 7 Debtor’s case in that firm.

       6.      As a result of the Debtor’s failure to provide adequate and required

documentation and amendments, the Trustee has been unable to complete his examination of the

Debtor and the Bankruptcy Estate pursuant to 11 U.S.C. §704 and is unable to finalize

administration and reporting of the case to the Court and to the U.S. Trustee.

       7.      The Trustee would prefer to avoid filing an Objection to Debtor’s Discharge

under 11 U.S.C. §727, and in light of the recent change of Debtor’s handling counsel, is

requesting the Court extend Trustee’s time within to Object to Discharge by 60 days from

hearing on this motion to and including March 4, 2019.



       WHEREFORE Trustee prays for entry of an order extending for 60 days from the date of

hearing of this motion, the date by which Trustee may object to Debtor’s Discharge to and

including March 4, 2019; and for any and additional equitable relief that is deemed just and

appropriate by this Court.

                                                             Respectfully submitted:
                                                             Thomas E. Springer, Trustee

                                                            /s/ Thomas E. Springer /s/
                                                     By: ____________________________
                                                            One of his attorneys


Thomas E. Springer
SPRINGER BROWN, LLC
Wheaton Office Center
300 South County Farm Road, Suite I
Wheaton, IL 60187
(630) 510-0000
tspringer@springerbrown.com
